                           Case 1:18-cv-00150-DLH-CRH Document 16 Filed 05/06/19 Page 1 of 1



Local AO 450 (rev. 5/10)




                                              United States District Court
                                                       District of North Dakota

   Mary Todd as Trustee of the Ruby Chelson
   West Residuary Trust,

                                  - Plaintiff,                               JUDGMENT IN A CIVIL CASE

   vs.
                                                                             Case No.       1:18-cv-150
   Christopher D. Jones, in his official capacity as
   Executive Director of the North Dakota Department
   of Human Services,

                                  - Defendant.




              Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury has rendered its
              verdict.

              Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or heard and a decision has
              been rendered.

      ✔ Decision on Motion. This action came before the Court on motion. The issues have been considered and a decision rendered.
              Stipulation. This action came before the court on motion of the parties. The issues have been resolved.

              Dismissal. This action was voluntarily dismissed by Plaintiff pursuant to Fed. R. Civ. P. 41(a)(1)(ii).

IT IS ORDERED AND ADJUDGED:
Pursuant to the Order entered on May 6, 2019, the Defendant’s motion to dismiss is GRANTED (Doc. No. 8).
The Plaintiff’s first claim is DISMISSED WITH PREJUDICE. The Plaintiff’s second claim is DISMISSED
WITHOUT PREJUDICE.




      May 6, 2019
Date: __________________                                                      ROBERT J. ANSLEY, CLERK OF COURT

                                                                             by:________________________________
                                                                                 /s/ Anja Miller, Deputy Clerk
